DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
	Applicant's preliminary amendment filed 10/29/2020 has been received and entered into record. As a result, claims 3-5 have been amended. Therefore, claims 1-5 are presented for examination.

Information Disclosure Statement
	IDS filed 9/22/2021 and 10/29/2020 are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: "a controller … makes the first segment display part display" in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. ("Yamaguchi") [JP 2001-091033, Translation provided by Applicant] in view of Kuwahara et al. ("Kuwahara") [U.S. Pub. 2004/0176858].

With regard to claim 1, Yamaguchi teaches a remote control for an air-conditioning apparatus, the remote control being used for the air-conditioning apparatus ("a remote controller 10 which transmits instruction data for instructing the indoor unit 20 to start and stop an air-conditioning operation [par. 0006]") that includes an outdoor unit and an indoor unit connected to the outdoor unit by a pipe to condition air in an indoor room ("The outdoor unit 30 and the indoor unit 20 are connected to each other so as to mutually circulate a heat exchange medium such as a refrigerant [par. 0020]"), 
the remote control being configured to bi-directionally communicate with the indoor unit (see [fig. 1] where Remote Controller (10) bi-directionally communicates with Indoor Unit (20) via Reception Unit (13) and Transmission Unit (14)), the remote control comprising: 
a first segment display part in which two or more seven-segments are arranged (see [fig. 10] where Display Unit (12b) has four seven-segments); 
a second segment display part in which two or more seven-segments are arranged (see [fig. 10] where upper Display Unit (12a) has two seven-segments); and 
a controller ("remote controller 10 incudes a control unit 15 [par. 0028]"), wherein, in a failure mode in which a failure in either the outdoor unit or the indoor unit is diagnosed ("When an inspection key 10b for requesting a failure code display request of the remote controller 11 is operated, a failure code display request signal is transmitted … the failure data stored in the system side control , the controller 
makes the first segment display part display a transmission code ("display a fault code on the display unit 12 b [par. 0028]") indicating which of the outdoor unit and the indoor unit is diagnosed to thereby identify a failure ("the first character represented the location of the failure … 'U' of the first character indicates a failure in the system of the outdoor unit 30 and the indoor unit 20 … 'C' of the first character indicates a failure in the indoor unit 20 … 'H', and 'J' of the first character indicate a failure in the outdoor unit 30 [par. 0029]" Note: examiner is interpreting this limitation as the transmission code indicates which of the outdoor unit or the indoor unit is diagnosed as having a failure), and 
display an error code being sent from the indoor unit ("display a fault code on the display unit 12b [par. 0028]" and "the failure data stored in the system side control unit 25 is transmitted from the indoor unit side transmission unit 23 [par. 0034]") and representing diagnosis content for the outdoor unit or the indoor unit ("the 2 character represents the type of the failure … 'C9' indicates an abnormality of the room temperature thermistor … 'E6' indicates a compressor failure [par. 0029]").
	Although Yamaguchi teaches the first segment display part and the second segment display part, where the first segment display part displays a code that both indicates which unit has the failure and represents diagnosis content (as presented above), Yamaguchi does not explicitly teach arranging the code so that the second segment display part displays the error code representing diagnosis content.
	In an analogous art (remote controller display), Kuwahara teaches a remote controller having a display panel comprising a first display part displaying a transmission code ("The remote controller RC, on the basis of the information transmitted from the main system controller SC5, displays the information identifying the defective water heater WH2 (WH02 in the illustrated example) [par. 0139]" and [fig. 9C] where the upper display part displays the identification information) and a second display part that displays an error code representing diagnosis content ("The remote controller RC, on the basis of the information transmitted from the main system controller SC5, displays the … error code showing the type of trouble (311 in the illustrated example) [par. 0139]" and [fig. 9C] where the lower display part displays the diagnosis content).
	Because Yamaguchi teaches a display panel having at least two display parts where the transmission code and the error code are both displayed on one of the display parts (as presented above), and Kuwahara teaches a display panel having two display parts where the first display part displays a transmission code and the second display part displays an error code, it would have been 
	Additionally, because Yamaguchi teaches where it is beneficial to allowing a display to provide multiple functions by display different types of data [par. 0011] and where a display part which displays temperature can be used to display codes ("When display of the failure code is performed for a predetermined time, a normal display state (a display state such as a set temperature) is set again [par. 0035]"), it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have arranged the transmission code on the display part which displays temperature (e.g., [fig. 4: Display Unit (12a)]) for the benefit of avoiding adding more hardware by allowing display unit 12a to provide multiple functions. 

With regard to claim 2, the combination above teaches the remote control for the air-conditioning apparatus of claim 1. Yamaguchi in the combination further teaches wherein the second segment display part is larger than the first segment display part (see [fig. 4] where the upper portion of Display Unit (12a) is larger than Display Unit (12b)).

With regard to claim 3, the combination above teaches the remote control for the air-conditioning apparatus of claim 1. Yamaguchi in the combination further teaches wherein, in a normal mode in which the air-conditioning apparatus performs air-conditioning operation, the controller makes the second segment display part display a set temperature for the indoor unit ("a normal display state (a display state such as a set temperature) is again set [par. 0034]" and see [fig. 4] where the upper portion of Display Unit (12a) displays temperature).

With regard to claim 4, the combination above teaches the remote control for the air-conditioning apparatus of claim 1. Yamaguchi in the combination further teaches wherein, in a normal mode in which the air-conditioning apparatus performs air-conditioning operation, the controller makes the first segment display part display a current time or a timer time ("in an ON state, normally, .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Kuwahara further in view of Smith et al. ("Smith") [U.S. Pub. 2017/0101999].

With regard to claim 5, the combination of Yamaguchi and Kuwahara teaches the remote control for the air-conditioning apparatus of claim 1. Yamaguchi in the combination further teaches the apparatus comprising: 
a wind speed display part having a plurality of segments to display speed of air sent by the indoor unit ("displaying … air volume [par. 0027]" and "wind speed [par. 0019]" and [fig. 4] showing segments for air speed); and 
a wind direction display part having a plurality of segments to display a direction of the air sent by the indoor unit ("displaying … wind direction [par. 0027]" and "wind direction [par. 0019]" and [fig. 4] showing arrows for wind direction).
The combination does not explicitly teach wherein the controller makes all the segments of the wind speed display part and the wind direction display part light up during the failure mode. 
	In an analogous art (fault detection and display), Smith teaches a remote control that makes a display part light up during a failure mode ("display (502) may show an icon (e.g., an exclamation point in a triangle) on the main control screen when a fault is detected, which will indicate to the user that they should tap "next" button (508) to cycle the screen on display (502) to a fault screen. Of course, remote control (500) could also provide a variety of other types of indications to notify the user of a fault condition (e.g., flashing light, beeping, etc.). [par. 0115]").
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Yamaguchi's teachings of various display parts, with Smith's teachings of lighting up a display part when a fault occurs, for benefit of clearly indicating to a user that a fault has occurred.
	Additionally, similar to what was presented in the rejection of claim 1 above, Yamaguchi teaches where it is beneficial to allowing a display to provide multiple functions by display different types of data [par. 0011] and even re-using buttons to provide multiple functions [par. 0045]. It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have used the segments of 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saiki et al. [U.S. Pub. 2016/0138820] teaches a remote control device that causes the display unit to display at least one of a type and a range of an operation state that is able to be switched and set by the operation unit.
	Atchinson et al. [U.S. Pub. 2019/0264939] teaches where a controller is configured to determine that an HVAC system is in a plurality of fault conditions and to individually present, on a display of a user interface, a respective fault code corresponding to each respective fault condition of the plurality of fault conditions in a repeating loop.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214.  The examiner can normally be reached on (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119